               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

 Sharon Holloman,                      )     C/A No.: 3:18-2300-MGL-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )         ORDER OF REMAND
 City of Bishopville and City of       )
 Bishopville Police Department,        )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court on the consent motion filed by

Sharon Holloman (“Plaintiff”) and City of Bishopville and City of Bishopville

Police Department (“Defendants”) to remand this case to the Court of

Common Pleas of Lee County. [ECF No. 7]. For the reasons that follow, the

court grants the motion.

      Plaintiff originally filed this action in the Court of Common Pleas of

Lee County on July 20, 2018 (2018-CP-31-00219), asserting causes of action

for: (1) violation of her constitutional rights pursuant to 42 U.S.C. § 1983; (2)

false arrest and imprisonment; and (3) assault and battery. [ECF No. 1-1].

On August 17, 2018, Defendants removed the case and filed an answer. [ECF
Nos. 1, 4]. Since removal, Plaintiff has filed an Amended Complaint 1 that

eliminated her claim pursuant to 42 U.S.C. § 1983 against Defendants with

prejudice. Because there remains no basis for continued federal jurisdiction,

the court grants the parties’ consent motion to remand. The Clerk is

DIRECTED to remand the case to the Court of Common Pleas for Lee

County, South Carolina.

     IT IS SO ORDERED.

     Signed this 29th day of October, 2018, in Columbia, South Carolina.



                                   s/ Mary Geiger Lewis
                                   MARY GEIGER LEWIS
                                   UNITED STATES DISTRICT JUDGE




1 Plaintiff incorrectly filed the Amended Complaint in state court on
September 25, 2018 instead of in federal court. However, the Amended
Complaint is attached as an exhibit to the motion to remand at ECF No. 7-1.
                                      2
